DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Document CN104180556 (herein referred to as ‘556, please refer to the translated version) in view of Boyer, Jr. et al.
Document ‘556 discloses a thermal control system for an electric vehicle, the system comprising:  a high-voltage battery; a first heat exchanger 21 in contact with the ambient 108 (see Fig. 7 and [0029]) for circulating a heat exchange medium in thermal contact with the ambient; a second heat exchanger 24 in thermal contact with the battery [0029]; and a heat transport system for transporting the heat exchange medium from the first heat exchanger to an evaporator/condenser assembly 23 that is in thermal contact with the second heat exchanger for transfer of heat to the battery and for transporting the heat exchange medium back to the first heat exchanger (see Figs. 6 and 7).  ‘556 does not disclose at least one of the heat exchangers being provided with the recited vibration device for releasing ice formed on one of the heat exchangers.  Boyer, Jr. et al. teaches a device that uses vibration to remove ice from surfaces of various equipment to prevent operational degradation of due to ice build-up.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of ‘556 by providing a vibration device to release ice formed on at least one heat exchanger since the concept has been taught by Boyer, Jr. et al.
Allowable Subject Matter
4.	Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763